DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,438,119. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current claims.
Instant Application
USPAT 10,438,119
1. A computer-implemented method for inferring answers to inquiries comprising: 

receiving, at a hardware processor, an input inquiry submitted via a user interface; 




1. A system for inferring answers to inquiries comprising: one or more unstructured content sources providing searchable content; and 

a computer system having one or more hardware processor devices configured to: 

receive an input inquiry submitted via a user interface; 
decomposing, at the hardware processor, the input inquiry to obtain one or more factors, each factor being a logically independent statement contained in the received input inquiry and forming an initial current node of an inference graph; and 

decompose the input inquiry to obtain one or more factors, each factor being a logically independent statement contained in the received input inquiry and forming an initial current node of an inference graph; and 

from said initial current nodes, iteratively constructing said inference graph using the hardware processor, wherein at each iteration: 

from said initial current nodes, iteratively construct said inference graph, wherein at each iteration, 

generating, by the hardware processor, a question based on a type of relation between a statement of a respective said initial current node and a statement of an inference node for a next successive level of nodes of said inference graph; 

the hardware processor device is configured to: determine, based on a text of a statement at an initial current node of said inference graph, a type of relation to define a new path between a statement of a respective said initial current node and a statement of a new inference node for a next successive level of nodes of said inference graph, a relation type selected from a group consisting of: a relation associating a statement of said current factor node with a statement of the new inference node, a relation indicating a statement of the new inference node by the statement of a current factor node; a relation associating a statement of the new inference node as a cause of the statement of a current factor node, a relation associating a statement of the new inference node as an affect caused by the statement of the current factor node; and a relation associating a statement of the new inference node that is contained within the statement of said current factor node; 

apply one or more templates corresponding to a respective relation type to said statement text; and 

generate natural language questions based on said applied templates; 



search, using parallel Question-Answer systems, said one or more unstructured content sources using said generated natural language questions to generate said statement for said new inference node at said next successive level of said graph, said statement for said new inference node at said next successive level potentially comprising an inferred answer to said input inquiry; 

extending said inference graph by adding said inference nodes having said statement at said next successive level of said inference graph, an added inference node connected to one or more said nodes at a prior level of said graph by a weighted edge, each said weighted edge representing an associated confidence level indicating a degree to which a relation is believed true based on a justifying passage obtained from the search; 

extend said inference graph by adding said inference nodes having said statement at said next successive level of said inference graph, an added inference node connected to one or more said nodes at a prior level of said graph by a weighted edge, each said weighted edge representing an associated confidence level computed as a probability value that a relation is believed true based on a justifying passage obtained from the search, 

form a Bayesian network from nodes and relations of said inference graph and each associated computed probability value of belief that a supporting passage justifies the answer for the node; and in each answer, and 

propagate associated confidence values across said relations and nodes represented in said Bayesian network; 




determine if the extended inference graph meets a criteria for terminating said iterative constructing, and based on the determining, one of: terminate said iterative constructing if said criteria is met and provide an answer to said inquiry from said extended inference graph based on a confidence score associated with an inference node at a next successive level of nodes indicating a likelihood the answer is correct; otherwise 

repeating, for each inference node at a current level of said inference graph, and at each next successive level thereafter, the generating questions based on a relation type, the searching said unstructured content sources to obtain said statement for said inference nodes at said next successive level of nodes, and the extending of said inference graph by adding said inference nodes at said next successive level, until said criteria for terminating has been met, and

repeat, for a statement text of each respective added new inference node at a current level of said inference graph, and at each next successive level thereafter, the generating natural language questions based on respective templates corresponding to relation types applied to the statement text, the searching said unstructured content sources to obtain said statement for said inference nodes at said next successive level of nodes, and the extending of said inference graph by adding said inference nodes at said next successive level, until said criteria for terminating has been met, and 

outputting to said user interface of said computer system the answer to said input inquiry from an added inference node of said extended inference graph.
output to said user interface of said computer system the answer to said input inquiry from an added inference node of said extended inference graph.


As shown above, the claims are not completely identical however the USPAT anticipates the Instant Claims.
Instant claims 2 and 8 are mapped to USPAT claim 1, which recites the same limitation.
Instant claim 3 is mapped to USPAT claim 7.
Instant claim 4 is mapped to USPAT claim 1, which recites the same limitations.
Instant claim 5 is mapped to USPAT claim 1, which recites the same limitations. 
Instant claim 6 is mapped to USPAT claim 3.
Instant claim 7 is mapped to USPAT claim 10.
Instant claim 9 is mapped to USPAT claim 11.
Instant claim 10 is mapped to USPAT claim 16, which recites the same limitations.
Instant claim 11 is mapped to USPAT claim 12.
Instant claim 12 is mapped to USPAT claim 13.
Instant claim 13 is mapped to USPAT claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler et al. US 2010/0114629 in view of Attardi, Giuseppe, et al. "PiQASso: Pisa Question Answering System." TREC. 2001.
Regarding claim 1 , Adler teaches “a computer-implemented method for inferring answers to inquires comprising” ([0039] “It also employs text analysis engine 110 to discover relationships among data records by analyzing the unstructured text contained in some of the data records”); and 
“a computer system having one or more hardware processor devices configured to” ([0119] “The computer system may generally include a processor 1301, memory 1302, input/output (I/O) devices 1303, and network interface 1304, coupled via a computer bus 1305 or alternate connection arrangement”): 
“generating, by the hardware processor, a question based on a type of relation between a statement of a respective said initial current node and a statement of an inference node for a next successive level of nodes of said inference graph” ([0059], [0082] “The relationship between two enterprise objects can be discovered by analyzing the paths between these objects. The relation finder looks into existing atomic relations between enterprise objects and determines the relationship between two objects where there is no direct relation” wherein the question is what is the relationship between two objects),” 
“extending said inference graph by adding said inference nodes having said statement at said next successive level of said inference graph, an added inference node connected to one or more said nodes at a prior level of said graph by a weighted edge” ([0100] “Once the path is found, path statistics are re-computed (860) and the next trace (810) is examined. Hence, every new trace contributes to the path statistics in step 860. Path statistics include standardized regression coefficients predicting one variable from another. Once the statistical model is computed for a path, then this model is used for predicting how the enterprise process will evolve. As an example, from the statistical model, one can predict what the next execution step will be”), “each said weighted edge representing an associated confidence level computed as a probability value that a relation is believed true” ([0099] “Existing execution traces are used to create a Markovian model for the provenance graph. The Markovian model assigns probabilities for each node and transitions between the nodes”; figs. 2, 5, 6 provenance record/graph;) 
(Attardi “a series of semantic filters for selecting paragraphs containing a justifiable answer”)
“receiving, at a hardware processor, an input inquiry submitted via a user interface” (§3.1 ¶1 “Sentences are parsed by means of Minipar [2], producing a dependency tree which represents the dependency relations between words in the sentence” which entails receiving an input inquiry or question); 
“decomposing, at the hardware processor, the input inquiry to obtain one or more factors” (§1 last ¶ “Question analysis involves parsing the question, identifying its expected answer type and extracting relevant keywords to perform paragraph retrieval”), “each factor being a logically independent statement contained in the received input inquiry and forming an initial current node of an inference graph” (pg. 2 
    PNG
    media_image1.png
    277
    389
    media_image1.png
    Greyscale
); and 
“from said initial current nodes, iteratively construct said inference graph using the hardware processor, wherein at each iteration,” (§5.1 “The first iteration in the question answering process performs keyword extraction and query formulation. A keyword search is performed for selecting candidate answer sentences from the whole Tipster document collection. Further iterations perform various level of query expansion, each a”): 
“searching one or more unstructured content sources using said generated questions to generate said statement for said inference node at said next successive level of said graph, said statement for said inference node at said next successive level potentially comprising an inferred answer to said input inquiry” (§2 ¶2 “Our solution is to index full documents and to add sentence boundary information to the index, i.e. for each document, the offset to the start of each sentence. A sentence splitting tool is applied to each document before indexing” (while Attardi teaches splitting and indexing as well as processing, the state of the art and the knowledge of persons of ordinary skill in the art regarding parallel analysis at the time of applicant’s invention is exemplified also by, e.g., Adler et al., [0068] W. M. P van der Aalst et al., "Workflow Patterns," Distributed and Parallel Databases, 14(3), pages 5-51, July 2003, the disclosure of which is incorporated by reference herein in its entirety); §7 Relation Matching; §7..1 Extracting relations: inferences);
“determining if the extended inference graph meets a criteria for terminating said iterative constructing, and based on the determining, one of:  terminate said iterative constructing if said criteria is met and provide an answer to said inquiry from said extended inference graph based on a confidence score associated with an inference node at a next successive level of nodes indicating a likelihood the answer is correct” (pg. 1 left col ¶2 “A semantic filter identifies relations in the question, and looks for similar relations within candidate answers. Relations are determined from the dependency tree provided by Minipar. A matching distance between the question and the answer is computed. Sentences whose matching distance is above a certain threshold are discarded. The remaining sentences are given a score that takes into account the frequency of occurrence among all answers. The highest ranking answers are returned”); otherwise 
“repeat, for each inference node at a current level of said inference graph, and at each next successive level thereafter, the generating questions based on a relation type, the searching said unstructured content sources to obtain said statement for said inference nodes at said next successive level of nodes, and the extending of said inference graph by adding said inference nodes at said next successive level, until said criteria for terminating has been met” (abstract “When no answer passes the filters, the process is repeated applying further levels of query expansions in order to increase recall” and pg. 1 right col. ¶3 “If no sentence passes all filters, query expansion is performed to increase paragraph recall”), and 
“output to said user interface of said computer system the answer to said input inquiry from an added inference node of said extended inference graph” (§8 ¶2 “Answers are grouped according to the value contained in their answer node. A score is assigned to each group proportional to the average of the matching distances in the group and inversely proportional to the cardinality of the group. Groups are sorted by increasing score value and only the answer with the smallest matching distance in each group is returned”)
Therefore it would have been obvious before the claimed invention to combine the teachings of Adler and Attardi since “progressively wider expansions. PiQASso is a completely vertical system, made by linking several libraries into a single process, which performs textual analysis, keyword search and the semantic filtering” pg. 1 left col. ¶ above §2.
Regarding claim 2, the Adler and Attardi references have been addressed above. Adler further teaches “wherein a a relation type is selected from a group consisting of: a relation associating a statement of said current factor node with a statement of an inference node, a relation indicating a statement of an inference node by the statement of a current factor node; a relation (figs. 2, 5, 6 provenance record/graph; 600 relations, part of, actor, manager of, etc.; [0064]-[0065] For every new item created in the graph, provenance graph enrichment engine 111 is notified via a graph event listener 510.  The attributes of these newly created records are queried through graph query interface 520 and the received information is passed to the analytics component 540; find relations or new records by computing the rules in the rules library … existing enterprise data 120 could also be used to find new relations, etc.)
Regarding claim 3, the Adler and Attardi references have been addressed above. Attardi further teaches “identifying a node of said updated inference graph having an inferred confidence value exceeding a predetermined threshold” (pg. 1 left col. ¶2 “A matching distance between the question and the answer is computed. Sentences whose matching distance is above a certain threshold are discarded”)
 “performing a predetermined number of iterations” (pg. 1 right col. ¶4 “The whole process is iterated using up to five levels of progressively wider expansions”)
Claims 4-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler et al. US 2010/0114629 in view of Attardi, Giuseppe, et al. "PiQASso: Pisa Question Answering System." TREC. 2001 further in view of Ramakrishnan, Ganesh, et al. "Question answering via Bayesian inference on lexical relations."[herein Ram].
Regarding claim 4, the Adler and Attardi references have been addressed above. Adler further teaches “inferring, from said associated confidence levels, a confidence level at each node of said inference graph to provide said extended inference graph, wherein said inferring a confidence ([0099] “Existing execution traces are used to create a Markovian model for the provenance graph. The Markovian model assigns probabilities for each node and transitions between the nodes”; figs. 2, 5, 6 provenance record/graph;) Both references however do not explicitly teach the remaining limitations. 
Ram however teaches “forming a Bayesian network from nodes and relations of said inference graph and each associated computed probability value of belief that a supporting passage justifies the answer for the node” (Ram figure 4 
    PNG
    media_image2.png
    380
    528
    media_image2.png
    Greyscale
); and “in each answer, and propagate associated confidence values across said relations and nodes represented in said Bayesian network” (§3.5 ¶1 “Each event is a node in the BBN. Events can cause other events to happen in a probabilistic manner, which is encoded in CPTs”); 
Therefore it would have been obvious before the claimed invention to combine the teachings of Adler and Attardi with that of Ram since “Clearly, any scoring algorithm that seeks to utilize WordNet link information must also discriminate between them based (at least) on usage 
Regarding claim 5, the Adler, Attardi, and Ram references have been addressed above. Ram further teaches “wherein said factors or current nodes comprise a statement” (pg. 2 figure 1 and §3.1), said generating questions comprising:
“determining a predetermined relation type corresponding to the statement” (pg. 2 §3.1 ¶1-3 particularly “It is clear that there is a linkage between the question word animal and the answer word bear. That the word bear occurred in the answer, in the context of Winnie, means that there was a hidden ”cause” for the occurrence of bear, and that was the concept of {animal}”); and,
“using a template corresponding to the predetermined relation type to form a question from said statement” (pg. 2 §3.1 “In general, there could be multiple words in the question and answer that are connected by many hidden causes. This scenario is depicted in figure 1. The causes themselves may have hidden causes associated with them” and figure 1 along with §3.1 wherein the interpretation of the words generates more questions as to the true meaning, again as shown in figure 1 wherein the template is the hidden cause.)
Regarding claim 6, the Adler, Attardi, and Ram references have been addressed above. Ram further teaches “wherein said factors comprise statements” (pg. 2 §3.1 ¶3 “In general, there could be multiple words in the question and answer that are connected by many hidden causes” wherein the words in the question are the statements), said method further comprising, at each iteration, one or more of:
(pg. 2 §3.1 the words or statements chosen for the linkage as shown in ¶2 are "prioritized"); “or filtering selected statements and removing them as factors for corresponding question generation” (pg. 2 §3.1 “In general, there could be multiple words in the question and answer that are connected by many hidden causes.”)
Claims 7-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adler et al. US 2010/0114629 in view of Attardi, Giuseppe, et al. "PiQASso: Pisa Question Answering System." TREC. 2001 further in view of Yoshihama et al. US 2010/0088668 [herein Yoshi].
Regarding claim 7, Adler teaches “a computer-implemented method for inferring answers to queries comprising: one or more unstructured content sources providing searchable content” ([0039] “It also employs text analysis engine 110 to discover relationships among data records by analyzing the unstructured text contained in some of the data records”); and 
 “generating, by the hardware processor, a question based on a type of relation between a statement of a respective said initial current node and a statement of an inference node for a next successive level of nodes of said inference graph” ([0059], [0082] “The relationship between two enterprise objects can be discovered by analyzing the paths between these objects. The relation finder looks into existing atomic relations between enterprise objects and determines the relationship between two objects where there is no direct relation” wherein the question is what is the relationship between two objects),” 
“extending, using the hardware processor, said inference graph by adding said inference nodes having said statement at said next successive level of said inference graph, an added inference node connected to one or more said nodes at a prior level of said graph by a weighted edge” ([0100] “Once the path is found, path statistics are re-computed (860) and the next trace (810) is examined. Hence, every new trace contributes to the path statistics in step 860. Path statistics include standardized regression coefficients predicting one variable from another. Once the statistical model is computed for a path, then this model is used for predicting how the enterprise process will evolve. As an example, from the statistical model, one can predict what the next execution step will be”), “each said weighted edge representing an associated confidence level computed as a probability value that a relation is believed true” ([0099] “Existing execution traces are used to create a Markovian model for the provenance graph. The Markovian model assigns probabilities for each node and transitions between the nodes”) 
“simultaneously iteratively construct a second inference graph using said one or more inferred answers as initial nodes of said second inference graph” ([0059], [0082] “The relationship between two enterprise objects can be discovered by analyzing the paths between these objects. The relation finder looks into existing atomic relations between enterprise objects and determines the relationship between two objects where there is no direct relation” wherein the question is what is the relationship between two objects)”, “wherein at each iteration, the hardware processor device is configured to: generating a question based on a type of relation between a statement of a respective said initial node and a statement of an inference node for a next successive level of nodes of said second inference graph” (figs. 2, 5, 6 provenance record/graph; 600 relations, part of, actor, manager of, etc.; [0064]-[0065] For every new item created in the graph, provenance graph enrichment engine 111 is notified via a graph event listener 510.  The attributes of these newly created records are queried through graph query interface 520 and the received information is passed to the analytics component 540; find relations or new records by computing the rules in the rules library … existing enterprise data 120 could also be used to find new relations, etc.);
([0100] “Once the path is found, path statistics are re-computed (860) and the next trace (810) is examined. Hence, every new trace contributes to the path statistics in step 860. Path statistics include standardized regression coefficients predicting one variable from another. Once the statistical model is computed for a path, then this model is used for predicting how the enterprise process will evolve. As an example, from the statistical model, one can predict what the next execution step will be”), “each said weighted edge representing an associated confidence level computed as a probability value that a relation is believed true” ([0099] “Existing execution traces are used to create a Markovian model for the provenance graph. The Markovian model assigns probabilities for each node and transitions between the nodes”) 
“each said weighted edge representing an associated confidence level computed as a probability value that a relation is believed true based on a justifying passage obtained from the search” ([0099] “Existing execution traces are used to create a Markovian model for the provenance graph. The Markovian model assigns probabilities for each node and transitions between the nodes”)  
Adler however does not explicitly teach the remaining limitations. Attardi however teaches “based on a justifying passage obtained from the search” (Attardi “a series of semantic filters for selecting paragraphs containing a justifiable answer”)
“receiving, at a hardware processor, an input inquiry submitted via a user interface” (§3.1 ¶1 “Sentences are parsed by means of Minipar [2], producing a dependency tree which represents the dependency relations between words in the sentence” which entails receiving an input inquiry or question); 
(§1 last ¶ “Question analysis involves parsing the question, identifying its expected answer type and extracting relevant keywords to perform paragraph retrieval”), “each factor being a logically independent statement contained in the received input inquiry and forming an initial current node of an inference graph” (pg. 2 
    PNG
    media_image1.png
    277
    389
    media_image1.png
    Greyscale
); and 
“from said initial current nodes, iteratively constructing a first inference graph using the hardware processor, wherein at each iteration,” (§5.1 “The first iteration in the question answering process performs keyword extraction and query formulation. A keyword search is performed for selecting candidate answer sentences from the whole Tipster document collection. Further iterations perform various level of query expansion, each a”): 
“searching, using the hardware processor, said one or more unstructured content sources using said generated questions to generate said statement for said inference node at said next successive level of said graph” (§2 ¶2 “Our solution is to index full documents and to add sentence boundary information to the index, i.e. for each document, the offset to the start of each sentence. A sentence splitting tool is applied to each document before indexing” (while Attardi teaches splitting and indexing as well as processing, the state of the art and the knowledge of persons of ordinary skill in the art regarding parallel analysis at the time of applicant’s invention is exemplified also by, e.g., Adler et al., [0068] W. M. P van der Aalst et al., "Workflow Patterns," Distributed and Parallel Databases, 14(3), pages 5-51, July 2003, the disclosure of which is incorporated by reference herein in its entirety); §7 Relation Matching; §7..1 Extracting relations: inferences);
“searching said one or more unstructured content sources using said generated questions to generate said statement for said inference node at said next successive level of said second inference graph” (§2 ¶2 “Our solution is to index full documents and to add sentence boundary information to the index, i.e. for each document, the offset to the start of each sentence. A sentence splitting tool is applied to each document before indexing” (while Attardi teaches splitting and indexing as well as processing, the state of the art and the knowledge of persons of ordinary skill in the art regarding parallel analysis at the time of applicant’s invention is exemplified also by, e.g., Adler et al., [0068] W. M. P van der Aalst et al., "Workflow Patterns," Distributed and Parallel Databases, 14(3), pages 5-51, July 2003, the disclosure of which is incorporated by reference herein in its entirety); §7 Relation Matching; §7..1 Extracting relations: inferences);
 “outputting to said user interface of said computer system the answer to said input inquiry from an added inference node of said extended inference graph” (§8 ¶2 “Answers are grouped according to the value contained in their answer node. A score is assigned to each group proportional to the average of the matching distances in the group and inversely proportional to the cardinality of the group. Groups are sorted by increasing score value and only the answer with the smallest matching distance in each group is returned”)
Therefore it would have been obvious before the claimed invention to combine the teachings of Adler and Attardi since “progressively wider expansions. PiQASso is a completely 
Both however do not teach the remaining limitations Yoshi however teaches “generating, during said simultaneous iterative constructing, a final inference graph by joining said first inference graph to said second inference graph, ([0040] “it is determined whether the characteristics of the state of any first graph node are similar to the characteristics of the state of any second graph node (504). That is, it is determined whether the output of the labeling function L of the state of any graph node is similar to the output of the labeling function L of the state of any other graph node. In one embodiment, similarity of two DOM states can be measured by any combination of one or more of the following criteria” and [0040]-[0041] for the critiera) “said final inference graph having a joined node representing an answer to said input inquiry” ([0046] “It is said that two DOM states s' and s'' are merged into the state s if L(s').apprxeq.L(s'').apprxeq.L(s), where the operator ".apprxeq." implies similarity in accordance with some manner.”); and 
Therefore it would have been obvious before the claimed invention to combine the teachings of Adler and Attardi, with that of Yoshi since merging graphs is known in the art and exists in the Yoshi reference, and merging a graph based on similarity of nodes would operate normally with a node of a graph and as such, a combination of known methods would yield predictable results. 
Regarding claim 8, the Adler, Attardi, and Yoshi references have been addressed above. Adler further teaches “a relation type selected from a group consisting of: a relation associating a statement of said current factor node with a statement of an inference node, a relation indicating a statement of an inference node by the statement of a current factor node; a relation associating a statement of an inference node as a cause of the statement of a current factor node, a relation (figs. 2, 5, 6 provenance record/graph; 600 relations, part of, actor, manager of, etc.; [0064]-[0065] For every new item created in the graph, provenance graph enrichment engine 111 is notified via a graph event listener 510.  The attributes of these newly created records are queried through graph query interface 520 and the received information is passed to the analytics component 540; find relations or new records by computing the rules in the rules library … existing enterprise data 120 could also be used to find new relations, etc.);
Regarding claim 9, the Adler, Attardi, and Yoshi references have been addressed above. Attardi further teaches “determining if the updated inference graph meets a criteria for terminating said iteration” (pg. 1 right col. ¶4 “If no sentence passes all filters, query expansion is performed to increase paragraph recall. The whole process is iterated using up to five levels of progressively wider expansions” wherein the criteria is if the sentence passes the filters), and one of:
“terminating said iteration if said criteria is met” (see previous citation.)
“repeating said generating one or more questions, said generating one or more answers, said generating one or more relations and said adding steps with said new additional nodes being current nodes for a next iteration” (pg. 5 §5.1 ¶2 “Further iterations perform various level of query expansion, each allowing larger recall in the search” or simply repeating the steps described above),
“wherein, upon terminating, said answer to said inquiry is a node from said updated inference graph” (pg. 5 §4.4.1 ¶1 “In the dependency tree of the question we must identify the node that represents the object of the question. We call this the answer node, since it can be considered as a placeholder to be matched with the answer object in the answer paragraph.”)
Regarding claim 10, the Adler, Attardi, and Yoshi references have been addressed above. Yoshi further teaches “determining, using a similarity criteria applied to end-point nodes at each first and second inference graphs, whether two said end-point nodes can be merged into a single node that joins said first inference or second inference graph to form a final inference graph” ([0040] “it is determined whether the characteristics of the state of any first graph node are similar to the characteristics of the state of any second graph node (504). That is, it is determined whether the output of the labeling function L of the state of any graph node is similar to the output of the labeling function L of the state of any other graph node. In one embodiment, similarity of two DOM states can be measured by any combination of one or more of the following criteria” and [0040]-[0041] for the critiera)
Regarding claim 11, the Adler, Attardi, and Yoshi references have been addressed above. Attardi further teaches “applying one or more of: term matching or co-referencing to identify one or more of: a syntactic, semantic or contextual similarity between said identified end-point node of said first inference graph node and an end-point node of said second inference graph” (§4 ¶1 “keyword based retrieval, paragraph filtering based on the expected answer type, and logical relation matching between questions and answer paragraphs.”) and
Yoshi teaches “merging said identified end-point nodes meeting one or more of: a syntactic, semantic or contextual similarity criteria” ([0046] “graph nodes that represent similar states of the object model are merged together within the transformation graph (506).”)
Regarding claim 12, the Adler, Attardi, and Yoshi references have been addressed above. Adler further teaches “forcing the discovering ofa relation that forms an edge joining an end-point node of said first inference graph to an end-point answer node in said second inference graph” ([0039] “It also employs text analysis engine 110 to discover relationships among data records by analyzing the unstructured text contained in some of the data records”)
Regarding claim 13, the Adler, Attardi, and Yoshi references have been addressed above. Attardi further teaches “generating, from an end-point factor node of said first inference graph to an end-point candidate answer node in said second inference graph, one of: a "yes"/"no" or multiple-choice question” (pg. 4 §4.2 ¶3 “The answer type can be a combination of categories, like in the case of “Who killed John Fitzgerald Kennedy?”, where the answer type is person or organization” which is a multiple choice question), and
“using said generated "yes"/"no" or multiple-choice question to determine whether a relation between said respective end-point nodes exists, said relation joining a candidate answer to a factor of the input inquiry” (pg. 4 §4.2 ¶3 “The answer type can be a combination of categories, like in the case of “Who killed John Fitzgerald Kennedy?”, where the answer type is person or organization” determining if a relation exists i.e. finding the answer.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kevin W Figueroa/Examiner, Art Unit 2124